Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 10,009,057. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented  document recites a method of protecting a surface of an electronic device similar to the claimed invention, the patented document describing the process more specifically than the claimed invention.
Claims 1 - 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15, 17, 18, 20 and 21 of U.S. Patent No. 10,608,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented  document recites a method of protecting a surface of an electronic device similar to the claimed invention, the patented document describing the process more specifically than the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 - 17, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mase (US 2009/0186181).
With regards to claims 1 and 16, Mase discloses a method for protecting a surface of an electronic device (Abstract) comprising:
Removing a portion of a liner from a portion of a back side of a protective cover to expose adhesive on the portion of the back side of the protective cover (as seen in Figure 6 item 2)
Securing the portion of the back side of the protective cover to the surface of the electronic device with the adhesive on the portion of the back side of the protective cover (as seen in Figure 7 by item 9)
With the portion of the back side of the protective cover secured to the surface of the electronic device (as seen in Figure 7 by item 9), progressively securing other portions of the back side of the protective cover to the surface of the electronic device, while removing a remainder of the liner from the other portions of the back side of the protective cover (as seen in Figures 8 and 9 where in Figure 8 it can be seen the remaining portion of the liner being progressively removed while the protective cover is being adhered progressively to the surface of the electronic device and in Figure 9 illustrates the protective cover fully adhered to the electronic device)
With regards to claim 2, the teachings of Mase are presented above. Additionally, since the protective film is designed for use with LCD screens or any other type of electronic device viewing screen (paragraph 1), Mase teaches that the surface of the electronic device is visible through the protective cover.
With regards to claim 3, the teachings of Mase are presented above. Additionally Mase teaches that securing the portion of the back side of the protective  cover to the surface of the electronic device comprises securing the portion of the back side of the protective cover to a display screen of the electronic device (as seen in Figure 7 by item 9).
With regards to claim 4, the teachings of Mase are presented above. Additionally Mase teaches that securing the portion of the back side of the protective cover to the surface of the electronic device comprises securing the portion of the back side to an edge of the surface of the electronic device (as seen in Figure 7 by item 9).
With regards to claim 5, the teachings of Mase are presented above. Additionally Mase teaches that the method further comprises removing the portion of the back side of the protective cover form the surface of the electronic device (as seen in Figure 6 item 2) and repositioning the portion of the back side of the protective cover on the surface of the electronic device (as seen in Figure 7 by item 9).
With regards to claim 6, the teachings of Mase are presented above. Additionally Mase teaches that removing and repositioning occur without an individual touching the adhesive on the back side of the protective of the protective cover (paragraph 32)
With regards to claim 7, the teachings of Mase are presented above. Additionally Mase teaches that removing at least the portion of the liner comprises grasping a tab protruding from an edge of the liner and, while holding the tab, peeling the portion of the liner from the portion of the back side of the protective cover (paragraph 27).
With regards to claim 8, the teachings of Mase are presented above. Additionally Mase teaches that grasping the tab comprises grasping a tab protruding beyond a periphery of the protective cover (as seen in Figure 4 items 2b, 3b, 5b and 6b, paragraph 27).
With regards to claim 9, the teachings of Mase are presented above. Additionally Mase teaches that grasping the tab enables an individual to remove the portion of the liner from the portion of the back side of the protective cover without touching the adhesive of the portion of the back side of the protective cover (as seen in Figure 4 items 2b, 3b, 5b and 6b,  Figure 6,  paragraph 27).
With regards to claim 10, the teachings of Mase are presented above. Additionally Mase teaches that removing the portion of the liner comprises removing the portion of the liner with the portion of the liner being detached from the remainder of the liner and the other portions of the back side of the protective cover remaining covered by the remainder of the liner (as seen in Figures 6 and 7).
With regards to claim 11, the teachings of Mase are presented above. Additionally Mase teaches that securing the portion of the back side of the protective cover occurs while the remainder of the liner prevents a portion of the protective cover superimposed with the remainder of the liner from being secured in place relative to the surface of the electronic device (as seen in Figure 7 item 3).
With regards to claim 12, the teachings of Mase are presented above. Additionally Mase teaches that, with the portion of the back side of the protective cover secured to the corresponding location on the surface of the electronic device, grasping the remainder of the liner to remove the remainder of the liner from the other portions of the back side of the protective cover to enable a remainder of the adhesive on the other portions of the back side of the protective cover to secure the protective cover to the surface of the electronic device (as seen in Figure 8).
With regards to claim 13, the teachings of Mase are presented above. Additionally Mase teaches that securing the portion of the back side of the protective cover to the surface of the electronic device comprises securing the portion of the back side of the protective cover to a corresponding location on the surface of the electronic device (as seen in Figure 7 by item 9).
With regards to claim 14, the teachings of Mase are presented above. Additionally Mase teaches that securing the portion of the back side of the protective cover to the surface of the electronic device comprises securing a peripheral portion of the back side of the protective cover to a peripheral portion of the surface of the electronic device (as seen in Figure 7 by item 9).
With regards to claim 15, the teachings of Mase are presented above. Additionally Mase teaches that securing the other portions of the back side of the protective cover to the surface of the electronic device comprises securing the other portions of the back side of the protective cover to corresponding locations on the surface of the electronic device (as seen in Figures 8 and 9).
With regards to claim 17, the teachings of Mase are presented above. Additionally Mase teaches that removing the portion comprises leaving the remainder of the liner on the back side of the protective cover (as seen in Figures 6 and 7 item 3).
With regards to claim 19, the teachings of Mase are presented above. Additionally Mase teaches that removing the portion of the liner comprises removing a minor portion of the liner from the back side of the protective cover (as seen in Figure 5 item 2).
With regards to claim 20, the teachings of Mase are presented above. Additionally Mase teaches that removing the minor portion of the liner comprises removing a peripheral portion of the liner from the back side of the protective cover (as seen in Figures 5 and 10 item 2).

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of the claims under nonstatutory double patenting, Applicant states that, since the claims may be amended in the future and are still pending that they will not file a terminal disclaimer at this time. Since the amendment made to claims 1 and 16 does not further differentiate the claimed invention from US Patent 10,009,057 and US Patent 10,608,689, the nonstatutory double patenting rejection is maintained.
With regards to the rejection of claims 1 – 17, 19 and 20 under 35 USC 102, Applicant states that the independent claims 1 and 16 has been amended to overcome the rejection because the prior art does not teach or suggest progressively securing other portions of the back side of the protective cover to the surface of the electronic device while removing a remainder of the liner form the other portions of the back side of the protective cover. The Examiner respectfully disagrees because it can be seen in Figure 8 of the prior art how the liner (item 3a) is being removed progressively while the protective cover is being placed and adhered progressively to the surface of the electronic device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746